DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/2/2021 has been entered.  Claims 1-19 and 21 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 14-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 5, 19 and 21, the limitations “a retaining opening in a top portion or a bottom portion of the support clip, and a protrusion extending from the bottom portion or the top portion respectively” and “the first side includes a protrusion or a retaining opening and a third side of the support clip, opposite the first side, includes a retaining opening or a protrusion respectively” renders the claim indefinite in the Examiner’s position.  It is the Examiner’s understanding that the Applicant is intending to claim the structures which enable the support clips to stack or attach to one another (e.g. 450 and 470 in the elected embodiment).  However, Applicant claims a retaining opening in at 
Claim 14 recites the limitations "the first and second partially cylindrical pockets," “the lips,” “the strut,” “the top portion,” and “the central channel” in Lines 15-17.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes that claims 16-17 also refer to the pockets and should also be amended along with claim 14.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As an initial note, the Examiner wishes to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Claims 1, 5-6, 8-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbreath US 2009/0224111 (hereinafter Gilbreath).

    PNG
    media_image1.png
    773
    652
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    850
    832
    media_image2.png
    Greyscale

Re. Cl. 1, Gilbreath discloses: A support clip (102, Fig. 3) for supporting objects relative to a cable support system having wire members (see Fig. 1, for supporting 104 and capable of attaching to a support system having wire members), the support clip comprising: a support system engagement portion (exterior surface of 102, Fig. 3, created by 112 and 110) having a first attachment, a second attachment, and a third attachment (see annotated figure 3), the first, second, and third attachments configured to removably attach to the wire members of the cable support system (see annotated figure 3, the 1st, 2nd and 3rd attachments are curved or rounded recesses and therefore are configured to removably attach to appropriately sized wire members); the first attachment defining a first partly (see annotated figure 3); the second attachment defining a second partly cylindrical pocket with a second entrance (see annotated figure 3); the third attachment defining a hook that defines a third elongate pocket and a third entrance (see annotated figure 3); the first entrance and the second entrance facing in opposing directions and being spaced apart a first distance (see annotated figure 3); the second entrance and the third entrance facing in the same direction and being spaced apart a second distance perpendicular to the first distance (see annotated figure 3, the 2nd attachment faces to the right as does the third attachment); and the first and second attachments being configured to receive respective wire members to attach the support clip to the cable support system in a first orientation and the second and third attachments are configured to receive respective wire members to attach the support clip to the cable support system in a second orientation (see annotated figure 3, due to the curved shape of the 1st, 2nd and third attachments, the device is configured to secure to appropriately sized wire members in a first orientation when wires extend into the 1st and 2nd attachment and in a second orientation where wires extend into the 2nd and 3rd attachment), wherein the third pocket extends in an elongate direction towards the second pocket, between an entrance to the third pocket and a blind end of the third pocket (see Fig. 3, the opening creating the third attachment extends vertically upward towards the second attachment between an open end and a blind or closed end).
Re. Cl. 5, Gilbreath discloses: a retaining opening in a top portion or a bottom portion of the support clip (see annotated figure 3), and a protrusion extending from the bottom portion or the top portion (see annotated figure 3), respectively; wherein (see Fig. 1-3, the devices are capable of being stacked and secured together).
Re. Cl. 6, Gilbreath discloses: the protrusion and the retaining opening have complementary dovetail shapes (see Fig. 1-3, Paragraph 0034, Lines 1-16). 
Re. Cl. 8, Gilbreath discloses: the first distance is different from the second distance (see annotated figure 3, the first distance is horizontal and the second distance is vertical).
Re. Cl. 9, Gilbreath discloses: an elongate direction of the third elongate pocket extends from the third entrance towards the second partly cylindrical pocket (see Fig. 3, the upward elongate direction extends up towards the second cylindrical pocket).

    PNG
    media_image3.png
    773
    652
    media_image3.png
    Greyscale

Re. Cl. 21, Gilbreath discloses: A support clip (102, Fig. 3) for supporting an object relative to sets of parallel wire members (see Fig. 1, for supporting 104 and capable of attaching to a support system having wire members), the support clip comprising: a support system engagement portion (exterior surface of 102 created by 110 and 112, Fig. 2-3) with first, second, and third attachments (see annotated figure 3); the support clip being configured to be attached to the sets of parallel wire members in a first orientation and a second orientation (see Fig. 2-3, the 1st, 2nd and 3rd attachments are curved or rounded recesses and therefore are configured to removably attach to appropriately sized wire members in various orientations), where the first orientation is different than the second orientation (see Fig. 2-3, as discussed above the device is configured to receive wire members in different orientations due to the curved shape of the attachments); the first and second attachments being configured to receive a first set of parallel wire members, to secure the support clip to the first set of parallel wire members in the first orientation, via rotation of the support clip about a first axis; and the second and third attachments being configured to receive a second set of parallel wire members, to secure the support clip to the second set of parallel wire members in the second orientation, via rotation of the support clip about a second axis that is perpendicular to the first axis (see Fig. 3, since the attachments are oriented in the same manner as illustrated by Applicant in Fig. 12, the device is configured to secure to parallel wires by the claimed rotation as long as the wires are spaced to correspond to the 1st, 2nd and 3rd attachment) wherein the first and second attachments are disposed on first and second ends of a first side of the support clip (see annotated figure 3, top side of 102); wherein the third attachment is disposed on a second side of the support clip that is adjacent to the second end of the first side of the support clip (see annotated figure 3, right side of 102); and wherein the first side includes a protrusion or a retaining opening (see annotated figure 3) and a third side of the support clip, opposite the first side, includes a retaining opening or a protrusion (see annotated figure 3), respectively, the protrusion or retaining opening being configured to engage a complementary retaining opening or protrusion on another support clip to form a stacked support clip assembly (see Fig. 1-2, devices 102 are stackable with other like devices having corresponding 110 and 112).
Claims 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shea US 20190081469 (hereinafter Shea).
Re. Cl. 1, Shea discloses: A support clip (10, Fig. 1) for supporting objects relative to a cable support system having wire members (see Fig. 1-5 capable of securing objects 18 relative to supporting elements secured by 34/30), the support clip comprising: a support system engagement portion (50 and 30, Fig. 2) having a first attachment (right 74, Fig. 2), a second attachment (left 74, Fig. 2), and a third attachment (30, Fig. 2), the first, second, and third attachments configured to removably attach to the wire members of the cable support system (see Fig. 2, due to the shapes of 74 and 30, the attachments are configured to removably attach to appropriately sized wires which fit within 74 and 30); the first attachment defining a first partly cylindrical pocket with a first entrance (see 70, Fig. 2 and entrance which is the open end of 74); the second attachment defining a second partly cylindrical pocket with a second entrance (see 70, Fig. 2 and entrance which is the open end of 74); the third (see 80 and 84, Fig. 2) that defines a third elongate pocket (see Fig. 2, where 12a extends) and a third entrance (open end near 84, Fig. 2); the first entrance and the second entrance facing in opposing directions and being spaced apart a first distance (see Fig. 2, the first and second entrances face oppositely (left and right) and are spaced apart about axis A); the second entrance and the third entrance facing in the same direction (see Fig. 2) and being spaced apart a second distance perpendicular to the first distance (see Fig. 2, the entrances to 74 and 30 are spaced vertically which is perpendicular to axis A); and the first and second attachments being configured to receive respective wire members to attach the support clip to the cable support system in a first orientation and the second and third attachments are configured to receive respective wire members to attach the support clip to the cable support system in a second orientation (see Fig. 2, due to the size and shape of 74/40, the attachments are configured to be used to secure to wire members), wherein the third pocket extends in an elongate direction towards the second pocket, between an entrance to the third pocket and a blind end of the third pocket (see Fig. 2, the third pocket created by 80/82 extends in a direction towards the closed end 70 of the second pocket extending left to right or from the entrance (near 84) to the closed end (near 80)).
Re. Cl. 11, Shea discloses: the first attachment has guide surfaces defining a lateral reduction in width of the first attachment, leading into opposing lateral ends of the first partly cylindrical pocket (see annotated nubs in annotated figure 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbreath in view of Blanchard US 2011/0303456 (hereinafter Blanchard).
Re. Cl. 7, Gilbreath does not disclose the protrusion has a locking tab configured to engage with a recessed portion of the retaining opening to secure the protrusion in the retaining opening.  Blanchard discloses an interlocking dovetail arrangement (see Fig. 5d) which includes a protrusion (428, Fig. 5d) and opening (424, Fig. 5d) that mate together to secure stacked supports (see Fig. 5d).  Re. Cl. 7, Blanchard discloses the protrusion has a locking tab (430, Fig. 5d) configured to engage with a recessed portion (434, Fig. 5d) of the retaining opening to secure the protrusion in the retaining opening (see Fig. 5d).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusion and opening of Gilbreath to include the locking tab and recessed portion of Blanchard since Blanchard states that such a modification locks the components in place (Paragraph 0042, Lines 4-9).  Such a modification would provide a more secure connection between the connected parts.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shea in view of Remmers US 5531416 (hereinafter Remmers).
Re. Cl. 10, Shea does not disclose a first set of opposing nubs are centrally
located, relative to a lateral direction across the first partly cylindrical pocket, at the first entrance. Remmers discloses a support clip (Fig. 1) which includes a first set of (12a, 12b Fig. 4) centrally located relative to a lateral direction across the first partly cylindrical pocket, at the first entrance (see Fig. 4, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pocket of Shea to include the nubs of Remmers since Remmers states that such a modification allows for manufacturing tolerances and still allows a tight fit (Col. 2, Lines 39-42).  
Allowable Subject Matter
Claims 2-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allender-Zivic US 2020/0011453, Blanchard US 2011/0303456, Durin US 6401939, Durin US 6729606, Humber US 6073891, Letourneur US 2010/0059250 and Park US 2005/0247836 disclose other known support clips which are particularly pertinent to Applicant’s claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632